 
EXHIBIT (10)(xxi)
 
FIRST AMENDMENT
TO AMENDED AND RESTATED
EXECUTIVE SALARY CONTINUATION
AGREEMENT
 
 
THIS FIRST AMENDMENT, made and entered into this 16th day of February, 2018, by
and between Peoples Bank, a Bank organized and existing under the laws of the
State of North Carolina, hereinafter referred to as “the Bank”, and Anthony J.
Lampron, Jr., a Key Employee and Executive of the Bank, hereinafter referred to
as “the Executive”.
 
W I T N E S S E T H:
 
WHEREAS, the Bank and the Executive previously entered into an Amended and
Restated Executive Salary Continuation Agreement dated the 18th day of December,
2008 between Peoples Bank and Anthony J. Lampron, Jr., that provided for the
payment of certain benefits (the “2008 Agreement”); and
 
WHEREAS, the Bank and the Executive desire to amend the 2008 Agreement in order
to increase the benefit provided, to amend the Index Benefit provisions of the
2008 Agreement, and to make certain other clarifying changes.
 
NOW, THEREFORE the 2008 Agreement is hereby amended as follows, effective
February 16, 2018:
 
1.          Subparagraph I.F. is hereby amended by deleting that subparagraph in
its entirety, and replacing it with a new Subparagraph I.F. to read as follows:
 
F.        Index Retirement Benefit
 
The “Index Retirement Benefit” for the Executive for any year shall be equal to
the amount shown on Exhibit A-3 of this Agreement.
 
2.          Subparagraph I.G. is hereby amended by deleting that subparagraph in
its entirety, and replacing it with a new Subparagraph I.G. to read as follows:
 
G.       [Reserved]
 
3.          Subparagraph I.H. is hereby amended by deleting that subparagraph in
its entirety, and replacing it with a new Subparagraph I.H. to read as follows:
 
H.       [Reserved]
 
 

 
 
4.          Subparagraph III.A. is hereby amended by deleting that subparagraph
in its entirety, and replacing it with a new Subparagraph III.A. to read as
follows:
 
A.         

Retirement Benefits:
 
Should the Executive continue to be employed by the Bank until “Normal
Retirement Age” defined in Subparagraph I(J), the Executive shall be entitled to
receive an annual benefit equal to the sum of the amount set forth in Exhibit
A-1 and the amount set forth in Exhibit A-1A, in equal monthly installments
[1/12th of the annual benefit for a period of thirteen (13) years]. Said
payments to commence thirty (30) days following the Executive’s Retirement Date.
Upon completion of the aforestated payments and commencing the next month
subsequent thereto, the Index Retirement Benefit [Subparagraph I(F)] shall be
paid to the Executive until his death at which time said benefit shall cease.
 
5.          Subparagraph III.B. is hereby amended by deleting that subparagraph
in its entirety, and replacing it with a new Subparagraph III.B. to read as
follows:
 
            
B.         

Early Retirement Benefits:
 
Subject to Subparagraph III(F), should the Executive elect Early Retirement or
be discharged without cause by the Bank subsequent to the Early Retirement Date
[Subparagraph I(D)], the Executive shall be entitled to receive a reduced annual
benefit amount as set forth in Exhibit A-2, based on the Executive’s age at
Early Retirement. Said payments to commence thirty (30) days following the
Executive’s Early Retirement Date. Such payments shall be made in equal monthly
installments [1/12th of the annual benefit for a period of thirteen (13) years].
Upon completion of the aforestated payments and commencing the next month
subsequent thereto, the Executive shall be entitled to receive a reduced Index
Retirement Benefit [Subparagraph I(F)] amount as set forth in Exhibit A-2, based
on the Executive’s age at Early Retirement, which benefit shall be paid to the
Executive until his death at which time said benefit shall cease. For the
avoidance of doubt, when Early Retirement occurs prior to age sixty-five (65),
the reduced annual benefit as set forth in Exhibit A-2, based on the Executive’s
age at Early Retirement, will apply to the age sixty-six (66) benefit listed on
Exhibit A-1, to the age sixty-six benefit listed on Exhibit A-1A, and to the
Index Retirement Benefit listed on Exhibit A-3.
 
6.          Subparagraph III.C. is hereby amended by deleting the last sentence
of that subparagraph and replacing it with the following:
 
The vesting schedule for the Exhibit A-1 portion of the Termination of Service
benefit is as follows:
 
Years Employed Since Effective Date of Plan
Percentage That Vests in That Year
1
30.0%
2-5
17.5%

 
 
2

 
 
The vesting schedule for the Exhibit A-1A portion of the Termination of Service
benefit is as follows:
 
Years Employed Since Date of Award of Increased Benefit
Percentage That Vests in That Year
1-3
33.33%

 
7.          Subparagraph III.E. is hereby amended by deleting that subparagraph
in its entirety, and replacing it with a new Subparagraph III.E. to read as
follows:
 
E. Death
 
Notwithstanding anything herein to the contrary, should the Executive die after
becoming entitled to receive payments under Subparagraphs III. A, B, C, or D
(including benefits the Executive is entitled to receive due to a Change in
Control), but prior to having received the total amount of payments the
Executive may be entitled to receive as set forth in the applicable
subparagraph, the unpaid balance shall be paid in a lump sum to the individual
or individuals designated in writing by the Executive on a beneficiary
designation form provided by and filed with the Bank. The payment shall be made
on the first business day of the second month following the date of the
Executive’s death. In the absence of or a failure to designate a beneficiary,
the unpaid balance shall be paid in a lump sum to the personal representative of
the Executive’s estate on the first business day of the second month following
the date of the Executive’s death. If, upon death, the Executive shall have
received the total benefit as provided herein, then no further benefit shall be
due hereunder. In any event, upon the death of the Executive, the Executive’s
beneficiary shall not be entitled to receive any Index Retirement Benefit.
 
8.          A new Exhibit A-1A is hereby added to the 2008 Agreement immediately
following Exhibit A-1, to read as follows:
 
Exhibit A-1A
For
Anthony J. Lampron, Jr.
 
End of Year Age
Benefit Amount
65
$15,000
66
$30,000
67
$30,000
68
$30,000
69
$30,000
70
$30,000
71
$30,000
72
$30,000
73
$30,000
74
$30,000
75
$30,000
76
$30,000
77
$30,000
78
$15,000

 
 
3

 
 
9.          A new Exhibit A-3 is hereby added to the 2008 Agreement, immediately
following Exhibit A-2, to read as follows:
 
Exhibit A-3
For
Anthony J. Lampron, Jr.
 
End of Year Age
Benefit Amount
78
$16,000
79
$16,000
80
$16,000
81
$16,000
82
$16,000
83
$16,000
84
$16,000

 
 
In all other respects, the 2008 Agreement shall remain in full force and effect
without modification.
 
IN WITNESS WHEREOF, this First Amendment has been executed this 16th day of
February, 2018.
 
 
PEOPLES BANK
 
 
By:    /s/ William D. Cable, Sr.                            

Title: EVP/CFO                                              
 
 
EXECUTIVE
 
 
/s/ Anthony J. Lampron, Jr.                              


 



 
4
